 

[image_001.jpg]

 

May 10, 2017

 

STRICTLY CONFIDENTIAL

 

Medical Transcription Billing Corp.

7 Clyde Road

Somerset, NY 08873

 

Attn: Mahmud Ul Haq, Chief Executive Officer

 

Dear Mr. Haq:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Medical Transcription Billing, Corp. (the “Company”) and Rodman & Renshaw, a
unit of H.C. Wainwright & Co., LLC (“Rodman”), that Rodman shall serve as (i)
the agent, advisor or underwriter in an offering of Series A Cumulative
Redeemable Perpetual Preferred Stock (Nasdaq:MTBCP) of the Company offered at
the liquidation preference of $25 per share (the “Securities”) and (ii) the
exclusive agent, advisor or underwriter in any offering of securities of the
Company during the Term (as hereinafter defined) of this Agreement (each, an
“Offering”). The terms of each Offering and the Securities issued in connection
therewith shall be mutually agreed upon by the Company and Rodman and nothing
herein implies that Rodman would have the power or authority to bind the Company
and nothing herein implies that the Company shall have an obligation to issue
any Securities. It is understood that Rodman’s assistance in an Offering will be
subject to the satisfactory completion of such investigation and inquiry into
the affairs of the Company as Rodman deems appropriate under the circumstances
and to the receipt of all internal approvals of Rodman in connection with the
transaction. The Company expressly acknowledges and agrees that Rodman’s
involvement in an Offering is strictly on a reasonable best efforts basis and
that the consummation of an Offering will be subject to, among other things,
market conditions. The execution of this Agreement does not constitute a
commitment by Rodman to purchase the Securities and does not ensure a successful
Offering of the Securities or the success of Rodman with respect to securing any
other financing on behalf of the Company. Rodman may retain other brokers,
dealers, agents or underwriters on its behalf in connection with an Offering.

 

A. Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Rodman as follows:

 

1. Cash Fee. The Company shall pay to Rodman a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 10.0% of the first $3.0
million of gross proceeds raised by the Company in each Offering and 8.0% of any
amount raised above $3.0 million.

 



 

 

430 Park Avenue | New York, New York 10022 | 212.356.0500

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC

 

   

 

 

2. Reserved.

 

3. Expense Allowance. Out of the proceeds of each Closing, the Company also
agrees to pay Rodman $60,000 for non-accountable expenses; plus the additional
reimbursable amount payable by the Company pursuant to Paragraph D.3 hereunder;
provided, however, that such reimbursement amount in no way limits or impairs
the indemnification and contribution provisions of this Agreement.

 

4. Tail. Rodman shall be entitled to compensation under clause (1) hereunder,
calculated in the manner set forth therein, with respect to any public or
private offering or other financing or capital-raising transaction of any kind
(“Tail Financing”) to the extent that such financing or capital is provided to
the Company by investors whom Rodman had contacted during the Term and
introduced to the Company during the Term, if such Tail Financing is consummated
at any time within the 18-month period following the expiration or termination
of this Agreement. Rodman shall provide Company with a list of investors that
are subject to the tail right hereunder prior to or promptly after the closing
of the Offering.

 

5. Reserved.

 

B. Term and Termination of Engagement. The term of Rodman’s engagement will
begin on the date hereof and end two (2) months thereafter, unless the parties
mutually agree to extend the term thereof (the “Term”). Notwithstanding anything
to the contrary contained herein, the Company agrees that the provisions
relating to the payment of fees, reimbursement of expenses, right of first
refusal, tail, indemnification and contribution, confidentiality, conflicts,
independent contractor and waiver of the right to trial by jury will survive any
termination of this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, in the event that this Agreement shall not be
carried out for any reason whatsoever during the Term, the Company shall be
obligated to pay to Rodman its actual and accountable out-of-pocket expenses
related to an Offering (including the fees and disbursements of Rodman’s legal
counsel).

 

C. Information; Reliance. The Company shall furnish, or cause to be furnished,
to Rodman all information requested by Rodman for the purpose of rendering
services hereunder and conducting due diligence (all such information being the
“Information”). In addition, the Company agrees to make available to Rodman upon
request from time to time the officers, directors, accountants, counsel and
other advisors of the Company. The Company recognizes and confirms that Rodman
(a) will use and rely on the Information, including any documents provided to
investors in each Offering (the “Offering Documents” which shall include any
Purchase Agreement (as defined hereunder), and on information available from
generally recognized public sources in performing the services contemplated by
this Agreement without having independently verified the same; (b) does not
assume responsibility for the accuracy or completeness of the Offering Documents
or the Information and such other information; and (c) will not make an
appraisal of any of the assets or liabilities of the Company. Upon reasonable
request, the Company will meet with Rodman or its representatives to discuss all
information relevant for disclosure in the Offering Documents and will cooperate
in any investigation undertaken by Rodman thereof, including any document
included or incorporated by reference therein. At each Offering, at the request
of Rodman, the Company shall deliver such legal letters (including, without
limitation, negative assurance letters), opinions, comfort letters, officers’
and secretary certificates and good standing certificates, all in form and
substance satisfactory to Rodman and its counsel as is customary for such
Offering. Rodman shall be a third party beneficiary of any representations,
warranties, covenants and closing conditions made by the Company in any Offering
Documents, including representations, warranties, covenants and closing
conditions made to any investor in an Offering.

 

 2 

 

 

D. Related Agreements. At each Offering, the Company shall enter into the
following additional agreements:

 

1. Underwritten Offering. If an Offering is an underwritten Offering, the
Company and Rodman shall enter into a customary underwriting agreement in form
and substance satisfactory to Rodman and its counsel.

 

2. Best Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Rodman. Rodman shall be a third
party beneficiary with respect to the representations and warranties included in
the Purchase Agreement. Prior to the signing of any Purchase Agreement, officers
of the Company with responsibility for financial affairs will be available to
answer inquiries from prospective investors.

 

3. Escrow and Settlement. In respect of each Offering, the Company and Rodman
shall enter into an escrow agreement with a third party escrow agent, which may
also be Rodman’s clearing agent, pursuant to which Rodman’s compensation and
expenses shall be paid from the gross proceeds of the Securities sold. If the
Offering is settled in whole or in part via delivery versus payment (“DVP”),
Rodman shall arrange for its clearing agent to provide the funds to facilitate
such settlement. The Company shall bear the cost of the escrow agent and shall
reimburse Rodman for the actual out-of-pocket cost of such clearing agent
settlement and financing, if any, which cost shall not exceed $10,000.

 

4. FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that Rodman determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall agree to amend this Agreement (or include such revisions in
the final underwriting agreement) in writing upon the request of Rodman to
comply with any such rules; provided that any such amendments shall not provide
for terms that are less favorable to the Company than are reflected in this
Agreement.

 

E. Confidentiality. In the event of the consummation or public announcement of
any Offering, Rodman shall have the right to disclose its participation in such
Offering, including, without limitation, the Offering at its cost of “tombstone”
advertisements in financial and other newspapers and journals.

 

 3 

 

 

F. Indemnity.

 

1. In connection with the Company’s engagement of Rodman as Offering agent, the
Company hereby agrees to indemnify and hold harmless Rodman and its affiliates,
and the respective controlling persons, directors, officers, members,
shareholders, agents and employees of any of the foregoing (collectively the
“Indemnified Persons”), from and against any and all claims, actions, suits,
proceedings (including those of shareholders), damages, liabilities and expenses
incurred by any of them (including the reasonable fees and expenses of counsel),
as incurred, (collectively a “Claim”), that are (A) related to or arise out of
(i) any actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company, or (ii) any actions
taken or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Rodman, or (B) otherwise relate to or arise out of
Rodman’s activities on the Company’s behalf under Rodman’s engagement, and the
Company shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) as incurred by such Indemnified Person
in connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party. The Company will not,
however, be responsible for any Claim that is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking indemnification for such Claim. The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Rodman except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence or willful
misconduct.

 

2. The Company further agrees that it will not, without the prior written
consent of Rodman, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 

3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
or compromise by the Company of substantial rights and defenses. If the Company
so elects or is requested by such Indemnified Person, the Company will assume
the defense of such Claim, including the employment of counsel reasonably
satisfactory to such Indemnified Person and the payment of reasonable fees and
expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel. Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.

 

 4 

 

 

4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Rodman is the Indemnified Person), the Company and Rodman shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Rodman on the other, in connection with Rodman’s engagement referred to
above, subject to the limitation that in no event shall the amount of Rodman’s
contribution to such Claim exceed the amount of fees actually received by Rodman
from the Company pursuant to Rodman’s engagement. The Company hereby agrees that
the relative benefits to the Company, on the one hand, and Rodman on the other,
with respect to Rodman’s engagement shall be deemed to be in the same proportion
as (a) the total value paid or proposed to be paid or received by the Company
pursuant to the applicable Offering (whether or not consummated) for which
Rodman is engaged to render services bears to (b) the fee paid or proposed to be
paid to Rodman in connection with such engagement.

 

5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

 

G. Limitation of Engagement to the Company. The Company acknowledges that Rodman
has been retained only by the Company, that Rodman is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Rodman is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Rodman
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents. Unless otherwise expressly agreed in writing by
Rodman, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Rodman, and no one other than the Company
is intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Rodman to the Company in
connection with Rodman’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Rodman shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Rodman.

 

 5 

 

 

H. Limitation of Rodman’s Liability to the Company. Rodman and the Company
further agree that neither Rodman nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Rodman and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Rodman.

 

I. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Rodman or
any Indemnified Person is successful in any action, or suit against the Company,
arising out of or relating to this Agreement, the final judgment or award
entered shall be entitled to have and recover from the Company the costs and
expenses incurred in connection therewith, including its reasonable attorneys’
fees. Any rights to trial by jury with respect to any such action, proceeding or
suit are hereby waived by Rodman and the Company.

 

J. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Rodman, at the address set
forth on the first page hereof, e-mail: notices@rodm.com, Attention: Head of
Investment Banking, and if sent to the Company, to the address set forth on the
first page hereof, e-mail: mhaq@mtbc.com, Attention: Chief Executive Officer.
Notices sent by certified mail shall be deemed received five days thereafter,
notices sent by hand delivery or overnight delivery shall be deemed received on
the date of the relevant written record of receipt, notices delivered by fax
shall be deemed received as of the date and time printed thereon by the fax
machine and notices sent by e-mail shall be deemed received as of the date and
time they were sent.

 

K. Conflicts. The Company acknowledges that Rodman and its affiliates may have
and may continue to have investment banking and other relationships with parties
other than the Company pursuant to which Rodman may acquire information of
interest to the Company. Rodman shall have no obligation to disclose such
information to the Company or to use such information in connection with any
contemplated transaction.

 

 6 

 

 

L. Anti-Money Laundering. To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States require
all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means we must ask you
for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify your
identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.

 

M. Miscellaneous. The Company represents and warrants that it has all requisite
power and authority to enter into and carry out the terms and provisions of this
Agreement and the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound. This Agreement shall not be modified or amended except in
writing signed by Rodman and the Company. This Agreement shall be binding upon
and inure to the benefit of both Rodman and the Company and their respective
assigns, successors, and legal representatives. This Agreement constitutes the
entire agreement of Rodman and the Company with respect to the subject matter
hereof and supersedes any prior agreements with respect to the subject matter
hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
facsimile or electronic counterparts), each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

*********************

 

 7 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

  Very truly yours,       RODMAN & RENSHAW, A UNIT OF H.C. WAINWRIGHT & CO., LLC
        By: /s/ Mark W. Viklund   Name: Mark W. Viklund   Title: Chief Executive
Officer

 

Accepted and Agreed:

 

Medical transcription billing, corp.

 

By: /s/ Stephen Snyder   Name: Stephen Snyder   Title: President  

 

 8 

 

